Citation Nr: 1241499	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease and enthesopathy, left foot.  

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease and enthesopathy, right foot.  

3.  Entitlement to service connection for lumbar spine disability.  

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

5.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia. 

In August 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge at the RO.  Transcripts of these proceedings have been associated with the claims folder. 

The issues of entitlement to an increased rating for degenerative joint disease and enthesopathy, left foot and service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

On August 9, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of his claims for an increased rating for degenerative joint disease and enthesopathy, right foot, and service connection for lumbar spine disability and bilateral lower extremity peripheral neuropathy, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims for an increased rating for degenerative joint disease with enthesopathy, right foot and service connection for lumbar spine disability and bilateral lower extremity peripheral neuropathy by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  In the present case regarding the Veteran's claims for an increased rating for degenerative joint disease and enthesopathy, right foot, and service connection for lumbar spine disability and bilateral lower extremity peripheral neuropathy, the Veteran testified at his hearing before the undersigned that he was withdrawing his appeal.  As he has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claims for an increased rating for degenerative joint disease and enthesopathy, right foot, and service connection for lumbar spine disability and bilateral lower extremity peripheral neuropathy, and they are dismissed. 



ORDER

The appeal of the claims for service connection for an increased rating for degenerative joint disease and enthesopathy, right foot, and service connection for lumbar spine disability and bilateral lower extremity peripheral neuropathy are dismissed.


REMAND

The Veteran urges that he is entitled to an increased rating for his left foot disability because the disability is more disabling than is reflected in the most recent examination report.  Specifically, he testified to increased instability and severe problems with range of motion since the most recent VA examination in November 2010.  He testified that the foot is now giving way very frequently, that he cannot turn the foot and that a VA doctor has advised him to use a cane when walking.  

As to his claim for psychiatric disability, the Veteran urges that he has such a disability that was either incurred in service or aggravated by service-connected disability of the feet.  He described feeling anxiety in service.  A February 2009 opinion from a private osteopath reflects that the Veteran would likely battle depression and anxiety due to his multiple disabilities, including degenerative joint disease, polyarthralgias and ankle and foot injuries.  

Service treatment records reflect a notation of anxiety and also note that the Veteran stuttered with anxiety at separation.  

Under the circumstances, the Board finds that VA examination is warranted to assess the current manifestations of service-connected left foot disability and to determine the likelihood of whether there is current acquired psychiatric disability that is related to service or to service-connected disability, either directly or by aggravation.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any VA outpatient records for the period since February 21, 2012 (It is noted that records from December 20, 2012, through February 21, 2012, were reviewed as Virtual VA records.  Similarly, any more recent VA records reviewed as Virtual VA records need not actually be printed but should be referenced in any subsequent rating action or supplemental statement of the case). 

2.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected left foot disability.  The claims folders must be made available to and reviewed by the examiner. 

All indicated studies, including range of motion studies in degrees, should be performed. 

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided. 

3.  The Veteran should be afforded a VA examination by a psychiatrist or psychologist.  The claims folder should be provided to the examiner and the examiner should indicate that it was reviewed.  The examiner should examine the Veteran and should provide an opinion with respect to each of the Veteran's acquired psychiatric disorders as to whether there is a 50 percent or better probability that the disorder was caused or chronically worsened by service or any of the Veteran's service-connected disabilities, to include the foot disorder.  The examiner should specifically address the Veteran's noted anxiety and stuttering in service and the February 2009 medical opinion that the Veteran would likely battle depression and anxiety due to his service-connected disabilities.  The rationale for each opinion expressed should also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


